 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SYLVESTER LUMPKIN,                                 No. 2: 18-cv-3270 JAM KJN P
12                        Plaintiff,
13           v.                                          ORDER
14    R.A. AGREDANO, et al.,
15                        Defendants.
16

17                By order filed March 27, 2019, this court ordered plaintiff to complete and return to

18   the court, within thirty days, the USM-285 form, summons and copies of the complaint necessary

19   for service of defendant Agredano. (ECF No. 8.) Thirty days passed and plaintiff did not

20   respond to the March 27, 2019 order. Accordingly, on August 30, 2019, the undersigned

21   recommended that this action be dismissed. (ECF No. 11.)

22                On October 28, 2019, plaintiff returned the forms necessary for service of defendant

23   Agredano. (ECF No. 14.) Good cause appearing, the August 30, 2019 findings and

24   recommendations are vacated.

25                Since the court issued the March 27, 2019 order, the court has implemented the

26   Court’s E-Service pilot program. Accordingly, by separate order, the court will order service of

27   defendant Agredano pursuant to the E-Service pilot program.

28   ////
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that the August 30, 2019 findings and

 2   recommendations (ECF No. 11) are vacated.

 3   Dated: October 31, 2019

 4

 5

 6
     Lump3270.vac
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
